Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, 14, 17, 19, 20, 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kang et al. “Kang” US 2015/0271802.

Regarding claims 1 and 19, Kang teaches a method and an apparatus for determining a transport block size, comprising: a processor, a transceiver and a program that is stored on a memory and is executable on the processor, wherein when executing the program, the processor is configured to: 

compare the initial transport block size with a threshold to obtain a comparison result (B is compared to a largest size block (i.e. threshold); Paragraph 81); 
quantize the initial transport block size based on the comparison result to obtain a quantized initial transport block size and determining a final transport block size based on the quantized initial transport block size (paragraphs 81-82 and 117 disclose predetermined block sizes mapped to code block sizes and B’ which is viewed as the quantization of B.  Figure 6 further shows the initial transport block size, quantized, and final size/sequence).**The Examiner notes the initial TBS, quantized and final TBS can all be the same value based on how the claims are written**

Regarding claims 2 and 20, Kang teaches receiving scheduling information and determining the initial TBS based on the scheduling information (Paragraph 130 teaches TBS corresponds to the modulation scheme and may be based on Res of a single PRB pair (scheduling information)).

Regarding claim 3, Kang teaches receiving scheduling information and determining the quantity of layers of codeword mapping and determining the initial block size based on the scheduling and layers (Paragraphs 80-81 and 125-130 disclose determining the TBS based on layer information and transmission efficiency/PRBs (scheduling information)).



Regarding claims 14 and 31, Kang teaches determining the final size is based on the threshold being equal to a maximum length of a code block (Paragraph 117 teaches the maximum TBS of each code block).

Regarding claim 17, Kang teaches the quantizing is a multiple of 8 (paragraphs 61 and 128 teach an order of 8 for the modulation).

Allowable Subject Matter
Claims 4, 6, 7, 9, 11, 16, 22, 24, 27, 29, and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419